Citation Nr: 1809145	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  13-08 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic kidney disease.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel



INTRODUCTION

The Veteran had active service with the Air Force from April 1966 to January 1970, February 1970 to May 1975, and September 1975 to August 1979, with subsequent service in the National Guard.

This matter comes before the Board of Veterans'Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO),which denied entitlement to service connection for chronic kidney disease.

The Veteran testified before the undersigned Veterans Law Judge in a July 2015 videoconference hearing.  A copy of the hearing transcript has been associated with the record.

The appeal was previously before the Board in October 2015 and was remanded for a VA examination to determine the nature and etiology of currently diagnosed chronic kidney disease, to include as due to INH hepatitis or by conceded in-service exposure to herbicide agents.  The claim was again before the Board in September 2017 and was remanded for substantial compliance with prior Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the RO substantially complied with the October 2015 and September 2017 remand directives, and may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam and, therefore, is presumed to have been exposed to an herbicide agent during active service.

2.  Chronic kidney disease is not etiologically related to active service, to include as due to INH hepatitis or herbicide agent exposure.


CONCLUSION OF LAW

The criteria for service connection for chronic kidney disease have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued March 2011 preadjudicatory notice letters to the Veteran which met the VCAA notice requirements and addressed the new and material evidence claims consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence in reference to the Veteran's claim of service connection for chronic kidney disease.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, private medical opinions and treatment records, lay statements, VA examinations and a Travel Board hearing transcript.  The Veteran was afforded VA examinations in March 2016 and September 2017.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, chronic kidney disease is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) and 3.307(a)(3) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. 
§ 3.309(e) (2017). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C. § 5125 (2012); 38 C.F.R. § 4.2 (2017).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2017).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that diagnosed chronic kidney disease is due to service, to include as due INH hepatitis, and as due to exposure to herbicide agents while stationed in the Republic of Vietnam.  VA treatment records show the Veteran was diagnosed with chronic kidney disease in December 2010.  After reviewing all the lay and medical evidence of record, the Board finds that chronic kidney disease was not incurred in service.  

The Veteran's DD Form 214 shows that that his station on installation at which discharge was effected was Phu Cat Air Base, Republic of Vietnam in January 1970.  Therefore, because the Veteran's service involved actual duty in the Republic of Vietnam, he is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).

The Board notes that while the Veteran is found to have been presumptively exposed to herbicide agents during his service in Vietnam, his claimed disability on appeal must be a presumptive disease enumerated within 38 C.F.R. § 3.309(e) in order to be awarded a grant of service connection under 38 C.F.R. § 3.307.  Chronic kidney disease is not a "chronic disease" related to herbicide exposure in Vietnam listed under 38 C.F.R. § 3.309(e); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.307 do not apply.

Service treatment records do not show symptoms, treatment or complaints of chronic kidney disease.  In 1978, the Veteran sought treatment for INH hepatitis.

VA treatment records from December 2010 show the Veteran was treated for and diagnosed with chronic kidney disease and chronic renal insufficiency, and indicated that he was seeing a private nephrologist.  

A May 2013 letter from the Veteran's private nephrologist, Dr. G.E.N. stated that with the Veteran's exposure to Agent Orange in the past, he thought it reasonable to assume that this could have been the cause of his chronic kidney disease.  

In a March 2016 VA examination, the VA examiner confirmed the Veteran's diagnosis of chronic kidney disease and opined that the Veteran's condition was less likely than not incurred in or caused by service.  The VA examiner reasoned that the Veteran did have a reaction to INH and was diagnosed with INH hepatitis while in service, but indicated that INH hepatitis is a liver condition and not a kidney condition.  Further, the VA examiner stated that the Veteran had normal kidney and liver functions in January 2002.  

A September 2017 VA medical examiner, upon review of the Veteran's claims file and discussion of risk factors for chronic kidney disease, opined that it was less likely than not that chronic kidney disease had its etiology from military service.  The VA examiner noted the Veteran's diagnosed hypertension and ischemic heart disease, and opined that it was less likely than not that service-connected ischemic heart disease was the sole cause of chronic kidney disease.  The examiner reasoned that there was no medical evidence to show chronic kidney disease was proximately due to or permanently aggravated by ischemic heart disease.  Additionally, he stated that there was no risk factor for exposure to herbicide agents, such as the Veteran is presumed to have been exposed to during service.  Therefore, the examiner concluded that it was less likely than not that chronic kidney disease was incurred in or caused by the Veteran's military service.

In a January 2018 statement, the Veteran stated that he was diabetic which was service connected, and indicated that it was a risk factor for kidney disease.  He also reported that he was exposed to Agent Orange.

Upon review of all the evidence of record, the Board finds that currently diagnosed chronic kidney disease was not incurred in or caused by service.  Service treatment records do not identify any complaints, treatment, or diagnoses related to a kidney disability in service, and the record shows that chronic kidney disease was first diagnosed by VA in 2010, many years after service separation.

A March 2016 VA examination shows that the Veteran's chronic kidney disease was less likely than not incurred in or caused by service, to include as due to INH hepatitis.  The VA examiner reasoned that while the Veteran had a reaction to INH and was diagnosed with INH hepatitis while in service, the examiner reported that INH hepatitis is a liver condition and not a kidney condition.  Further, the VA examiner stated that the Veteran had normal kidney and liver functions per January 2002 lab work.

There is conflicting evidence of record with regard to whether the Veteran's current chronic kidney disease is related to exposure to herbicide agents while in service.  In a May 2013 letter from the Veteran's private nephrologist, Dr. G.E.N. indicated that he thought it reasonable to assume the Veteran's exposure to Agent Orange in service could have been the cause of his chronic kidney disease.  Conversely, a September 2017 VA examiner opined that chronic kidney disease was less likely than not incurred in or caused by military service.  The September 2017 VA examination included a review of the Veteran's claims file, identified information from medical literature, and identified the Veteran's current diagnoses of chronic kidney disease, hypertension and ischemic heart disease.  In providing a rationale for the opinion rendered, the VA examiner noted that the Veteran's service treatment records were silent for a kidney condition.  While Dr. G.E.N.'s opinion was noted, the VA examiner opined that there was no risk factor to support such a link.  The examiner therefore concluded, based on a review of relevant medical literature, that the Veteran's chronic kidney disease was less likely than not incurred in or caused by service.

The May 2013 private opinion from Dr. G.E.N. has limited probative value as it is equivocal, and Dr. G.E.N. did not provide reasoning for his opinion.  Conversely, the September 2017 VA opinion considered the Veteran's exposure, findings shown in service treatment records, findings shown post-service, and medical literature of risk factors regarding the Veteran's exposure to herbicide agents.  The Board finds that the September 2017 opinion included adequate rationale based on a fully accurate background with consideration of the facts specific to this Veteran's case, whereas Dr. G.E.N.'s opinion is largely equivocal with no rationale provided.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board has accorded more probative weight to the September 2017 VA medical opinion.

The only other evidence of record that tends to relate the Veteran's current chronic kidney disease to service are the testimony and arguments advanced by the Veteran.  These lay statements do not establish the required nexus between any acquired pathology and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, such as a medical nexus opinion.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Insomuch as the Veteran has contended that his current chronic kidney disease is related to service-connected diabetes, as due to exposure to an herbicide agent, the Board notes that the Veteran is not service connected for diabetes mellitus.  

For the above reasons, the Board finds that the weight of the evidence is against service connection for chronic kidney disease.  Because the preponderance of the evidence is against the claim for service connection, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for chronic kidney disease is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


